Citation Nr: 0828829	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  07-23 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The veteran served on active military duty from June 1977 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating action in which 
the Department of Veterans Affairs Regional Office (RO) in 
Waco, Texas denied service connection for a psychiatric 
disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he has a psychiatric disorder that 
began in service.  He maintains that the reason he was 
discharged was due to his mental disorder and that he never 
had any problems before his military service.  

At the May 1977 enlistment examination, the examiner observed 
the veteran to be "very dull mentally and slow in 
reaction."  A mental status evaluation showed the veteran to 
have less than average I.Q. and a loss of concept formation 
and abstracting skills.  As the examiner concluded that the 
mental status evaluation was within normal limits, the 
veteran was accepted for enlistment.  The remainder of the 
service treatment records are negative for complaints of, 
treatment for, or findings of a psychiatric disorder.  

A March 1996 private medical record states that the veteran's 
past psychiatric admissions occurred at Austin State Hospital 
for two or three weeks in 1979 and at a facility in San 
Francisco for two months in 1986.  A July 1985 private record 
provided a diagnosis of an undifferentiated schizophrenic 
disorder.  Additional private records dated in 1986 note 
diagnoses of paranoid schizophrenia and a schizo-affective 
disorder.

Private medical records from June 2003 note that the 
veteran's history of a mental disorder dates to January 1992.  
Private medical records dating from October 2000 to June 2005 
confirm a diagnosis of paranoid schizophrenia.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain, and associate with the 
claims file, all available service 
personnel records.

2.  After obtaining the appropriate 
release of information forms, procure 
copies of records of the veteran's 
psychiatric hospitalization at the 
Austin State Hospital in 1979 and at 
the medical facility in San Francisco 
in 1986.  All available reports should 
be associated with the claims file.  If 
any such records are not available, 
that fact should be noted in the claims 
folder.  

3.  The veteran should be scheduled for 
a VA psychiatric examination to 
determine the nature, extent, and 
etiology of any psychiatric disorder 
that he may have.  The claims folder 
must be made available to the examiner 
in conjunction with the examination.  
All indicated testing should be 
conducted.  All pertinent pathology 
should be noted in the examination 
report.  For any psychiatric disorder 
found, the examiner should be requested 
to indicate whether there is a 50 
percent probability or greater that 
clinical onset began in service or is 
otherwise related to active service.  
In the case of a psychosis, was it 
manifested within the first post 
service year?  In answering these 
questions, the examiner should address 
the service and post-service medical 
records.  Complete rationale should be 
given for all opinions reached.  

4.  Thereafter, the agency of original 
jurisdiction should re-adjudicate the 
claim for service connection for a 
psychiatric disorder.  If the decision 
remains in any way adverse to the 
veteran, he and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

